COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 CHARLES RODRIQUEZ and ALL                        §
 OTHER OCCUPANTS OF 1805 NELVA                                    No. 08-15-00104-CV
 STREET, WACO, TEXAS 76711,                       §

                                                  §                  Appeal from the
                   Appellants,
                                                  §            County Court at Law No. 2
 v.
                                                  §           of McLennan County, Texas
 MIDFIRST BANK,
                                                  §               (TC# 20140964CV2)
                   Appellee.


                                         JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellants and their sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and

all costs of this appeal, for which let execution issue. This decision shall be certified below for

observance.


       IT IS SO ORDERED THIS 10TH DAY OF AUGUST, 2016.


                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.